DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are currently pending.

Drawings
2.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (See, e.g., U.S. Patent No. 9,867,187; figure 1). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word 
Claim 29 includes four limitations that invoke 35 U.S.C. 112(f). Applicant’s specification provides corresponding structure and/or alludes to these functional entities at paragraphs [0117]-[0122] and figures 7-9, respectively.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 29: the limitation “means for determining whether the first packet or the second packet has a higher relative priority” (lines 7-8) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although alluding to the said functions via illustration(s) of general representation, no algorithmic description has been identified. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102 and 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

12.	Claims 1-9, 16-18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0160817 (hereinafter “Khoraev”), in view of U.S. Publication No. 2020/0068534 (hereinafter “Li”).

Regarding claims 1, 20, 29, and 30: Khoryaev teaches a method for wireless communications, comprising: 
identifying, by a first wireless device in a sidelink system, a first packet for transmission during a transmission time interval within the sidelink system; determining that a second packet is reserved for transmission by a second wireless device during at least a portion of [a] transmission time interval within the sidelink system (See, e.g., figures 4, 6, 8; and [0017], [0032-[0036], note allocations and exclusions regarding packets in a sidelink. See also [0073].); and 
communicating in the sidelink system during the transmission time interval by either transmitting the first packet or receiving the second packet (See, e.g., [0017] and [0073]-[0080]; note transmission based on resource reservation.).
Khoryaev teaches determining priorities for packets. Khoryaev may teach or imply (See, e.g., [00052]-[0053]; note packet dropping and/or postponement with respect to priority), but does not explicitly state wherein the first and second reserved packet transmissions at least partially overlap (i.e. “a portion of the [same] transmission time interval”); and wherein communication has a basis on “determining whether the first packet or the second packet has a higher relative priority.” To the extent the feature of comparing priorities of packets in a portion of a transmission time interval is not (See, e.g., [0048], [0058]-[0063], and/or figures 10, 11.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Li, such as the allocation functionality, within the system of Khoryaev, in order to improve flexibility of resource selection.
The rationale set forth above regarding the method of claim 1 is applicable to the apparatuses and medium of claims 20, 29, and 30.

Regarding claims 2 and 21: Khoryaev modified by Li further teaches wherein the determining that the second packety is reserved for transmission by the second wireless device further comprises: receiving an indication that one or more resources of the transmission time interval are reserved via a first reservation for the second packet (See, e.g., Li: [0006], [0018]; note also [0048] and [0121].). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the method of claim 2 is applicable to the apparatus of claim 21.

Regarding claims 3 and 22: Khoryaev modified by Li further teaches maintaining the one or more resources of the transmission time interval in a set of candidate resources based at least in part on the first packet having the higher relative priority, wherein the communicating comprises transmitting the first packet based at least in part on the first packet having the higher relative priority (See, e.g., Khoryaev: [0048], [0052], [0055], and [0078]. See also Li: [0007].). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.


Regarding claims 4 and 23: Khoryaev modified by Li further teaches updating a set of candidate resources to exclude the one or more resources of the transmission time interval based at least in part on the second packet having the higher relative priority; refraining from transmitting the first packet during the one or more resources of the transmission time interval based at least in part on the second packet having the higher relative priority; and selecting one or more updated resources of the updated set of candidate resources to transmit the first packet based at least in part on the refraining. (See, e.g., Khoryaev: [0048], [0052], [0055], and [0078]. See also Li: [0007].). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
The rationale set forth above regarding the method of claim 4 is applicable to the apparatus of claim 23.

Regarding claims 5 and 24: Khoryaev modified by Li further teaches determining that a reference signal received power measurement associated with a reservation for the second packet by the second wireless device is greater than a reference signal received power threshold, wherein the communicating comprises receiving the second packet based at least in part on the reference signal received power measurement being greater than the reference signal received power threshold; and selecting one or more updated resources of an updated set of candidate resources to transmit the first packet based at least in part on the reference signal received power measurement being greater than the reference signal received power threshold (See, e.g., Khoryaev: [0033], [0044]. See also Li: [0051], [0052], and [0058].). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.


Regarding claims 6 and 25: Khoryaev modified by Li further teaches wherein the first packet comprises a re-transmission of a packet with a higher relative priority than the second packet, the method further comprising: selecting the transmission time interval to transmit the first packet based at least in part on the second packet having a lower relative priority than the first packet (See, e.g., Li: [0054] and/or [0119]; note also the explanation set forth regarding claim 1.). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.
The rationale set forth above regarding the method of claim 6 is applicable to the apparatus of claim 25.

Regarding claims 7 and 26: Khoryaev modified by Li further teaches determining that a resource reservation comprises one or more reserved transmissions such that any transmission time interval selection for transmission of the first packet in the resource reservation overlaps with at least one reserved transmission of the one or more reserved transmissions; and selecting the transmission time interval to transmit the first packet such that the selected transmission time interval at least partially overlaps in time with a reserved transmission of the second packet based at least in part on the determining that the resource reservation comprises the one or more reserved transmissions. (See, e.g., Li: [0048], [0058]-[0063], and/or figures 10, 11; note also the explanation set forth regarding claim 1.). The motivation for modification set forth above regarding claim 1 is applicable to claim 7.
The rationale set forth above regarding the method of claim 7 is applicable to the apparatus of claim 26.
Regarding claims 8 and 27: Khoryaev modified by Li further teaches determining that a third packet is reserved for transmission by a third wireless device during a different transmission time interval than the selected transmission time interval, wherein the first packet additionally has a higher relative priority than the third packet; and determining that a first signal strength corresponding to a reservation for transmission of the second packet is less than a second signal strength corresponding to a reservation for transmission of the third packet, wherein the transmission time interval is further selected such that the selected transmission time interval is non-overlapping with the different transmission time interval based at least in part on the determining that the first signal strength is less than the second signal strength. (See, e.g., Li: [0048], [0058]-[0063], and/or figures 10, 11; note also the explanation set forth regarding claim 1.). The motivation for modification set forth above regarding claim 1 is applicable to claim 8.
The rationale set forth above regarding the method of claim 8 is applicable to the apparatus of claim 27.

Regarding claim 9: Khoryaev modified by Li further teaches wherein the second packet comprises a re- transmission of a packet with a higher relative priority than the first packet, the method further comprising: selecting the transmission time interval to transmit the first packet; receiving control information comprising a reservation for transmission of the second packet during at least the portion of the selected transmission time interval; and refraining from transmitting the first packet during the selected transmission time interval based at least in part on the reservation for transmission of the second packet and the determining whether the first packet or the second packet has the higher relative priority (See, e.g., Khoryaev: [0032]-[0036]. See also Li: [0054], [0058], and/or [0119].). The motivation for modification set forth above regarding claim 1 is applicable to claim 9.

Regarding claims 16 and 17: Khoryaev modified by Li further teaches the determining whether the first packet or the second packet has the higher relative priority comprises determining that the first packet has a higher relative priority than the second packet; and the communicating comprises transmitting the first packet during the transmission time interval (i.e. claim 16); and determining whether the first packet or the second packet has the higher relative priority comprises determining that the second packet has a higher relative priority than the first packet; and the communicating comprises receiving the second packet during the transmission time interval (i.e. claim 17) (See, e.g., Khoryaev: [0052], [0053]; also Li: [0048], [0058]-[0063], and/or figures 10, 11. Note also the explanation set forth regarding claim 1).

Regarding claim 18: Khoryaev modified by Li further teaches wherein the transmission time interval comprises a plurality of slots (See, e.g., Khoryaev: [0038]; also Li: [0018]; subframes comprise slots.).

13.	Claims 10-12, 15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev, in view of Li, and in further view of either U.S. Publication No. 2019/0364562 (hereinafter “Chae”) or U.S. Publication No. 2020/0154397 (hereinafter “Kim”).

Regarding claims 10 and 28: Khoryaev modified by Li substantially teaches the method as set forth above regarding claim 1, but does not explicitly state communicating, in resources reserved for negative acknowledgment messaging, a reservation for the transmission time interval by either transmitting a reservation for the first packet or receiving a reservation for the second packet, wherein either determining the first packet for transmission during the transmission time interval or determining that the second packet is reserved for transmission during at least the portion of the (See, e.g., [0121].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Chae, such as the allocation functionality, within the system of Khoryaev modified by Li, in order to perform error correction and/or utilize resources for otherwise higher priority traffic.
Alternatively, this feature is taught by Kim (See, e.g., [0121].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kim, such as the allocation functionality, within the system of Khoryaev modified by Li, in order to perform error correction and/or utilize resources for otherwise higher priority traffic.
The rationale set forth above regarding the method of claim 10 is applicable to the apparatus of claim 28.

Regarding claim 11: Khoryaev modified by Li, and either Chae or Kim, further teaches wherein: the first packet comprises an initial transmission of a packet with a higher relative priority than the second packet; the communicating the reservation for the transmission time interval comprises transmitting the reservation for the first packet in the resources reserved for 6 negative acknowledgment messaging; and the communicating during the transmission time interval comprises transmitting the first packet based at least in part on the reservation for the transmission time interval. (See the explanation set forth above regarding claims 1 and 10.).

Regarding claim 12: Khoryaev modified by Li, and either Chae or Kim, further teaches wherein: the second packet comprises an initial transmission of a packet with a higher relative priority than the first packet; and the communicating the reservation for the transmission time interval (See the explanation set forth above regarding claims 1 and 10.).

Regarding claim 15: Khoryaev modified by Li, and either Chae or Kim, further teaches wherein the reservation for the transmission time interval comprises a dedicated sequence (See, e.g., Chae: [0014], [0092], [0093], and/or [0105]; alternatively, see Kim: [0101].). The motivation for modification set forth above regarding claim 10 is applicable to claim 15.

14.	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev, in view of Li, in further view of either Chae or Kim, and in further view of U.S. Publication No. 2019/0182840 (hereinafter “Feng”).

Regarding claim 13: Khoryaev modified by Li, and either Chae or Kim, may teach or imply (by virtue of the monitoring periods taught therein), but fail to explicitly sate wherein the second packet is received within a pre-determined preemption time period. However, this feature is taught by Feng (See, e.g., [0215] and [0249]-[0250].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Feng, such as the allocation functionality, within the system of Khoryaev modified by Li and either Chae or Kim, in order to conserve processing resources.

s 19 is rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev, in view of Li, and in further view of U.S. Publication No. 2019/0058986 (hereinafter “Loehr”).

Regarding claim 19: Khoryaev modified by Li substantially teaches the method as set forth above regarding claim 1, but does not explicitly state modifying a maximum re-transmission limit for a packet in the sidelink system based at least in part on a relative priority of the packet. However, this feature is taught by Loehr (See, e.g., [0313] and [0400]-[0407].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Loehr, such as the limit functionality, within the system of Khoryaev modified by Li, in order to conserve processing resources.

Allowable Subject Matter
16.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Art
17.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476